

117 HR 3099 IH: Primary Regulators of Insurance Vote Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3099IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Garamendi (for himself, Mr. Loudermilk, Mr. Mooney, and Mr. Williams of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Financial Stability Act of 2010 to include the State insurance commissioner as a voting member of the Financial Stability Oversight Council, and for other purposes.1.Short titleThis Act may be cited as the Primary Regulators of Insurance Vote Act of 2021.2.Establishment of State insurance commissioner as a voting member of the Financial Stability Oversight CouncilSection 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by redesignating subparagraph (J) as subparagraph (K);(ii)in subparagraph (I), by striking and at the end; and(iii)by inserting after subparagraph (I) the following new subparagraph:(J)a State insurance commissioner, appointed by the President, by and with the advice and consent of the Senate, as described in paragraph (4); and; and(B)by adding at the end the following new paragraph:(4)State insurance commissionerBefore making any appointments pursuant to paragraph (1)(J), the President shall request a list of recommended candidates from the States through the National Association of Insurance Commissioners. The President may appoint a member under paragraph (1)(J) that does not appear on such list. If the National Association of Insurance Commissioners fails to submit such list within 15 business days after the date of the request, the President may appoint a member under paragraph (1)(J) without considering the views of the National Association of Insurance Commissioners.; and(2)in subsection (c)—(A)in paragraph (1), by inserting , the State insurance commissioner shall serve for a term of 4 years after 6 years;(B)by amending paragraph (2) to read as follows:(2)Vacancies(A)In generalSubject to subparagraph (B), any vacancy on the Council shall be filled in the manner in which the original appointment was made.(B)State insurance commissionerWith respect to a vacancy in the membership of the State insurance commissioner serving under subsection (b)(1)(J)—(i)the Federal Vacancy Reform Act (5 U.S.C. 3345 et seq.) shall not apply; and(ii)such vacancy shall be filled by a State insurance commissioner, to be designated by a selection process determined by the State insurance commissioners, who shall serve as a nonvoting member of the Council until a successor is appointed and confirmed.; and(C)in paragraph (4)—(i)by striking independent member in the heading, and inserting insurance members; and(ii)striking subsection (b)(1)(J) and inserting subsection (b)(1)(K) or the State insurance commissioner serving under subsection (b)(1)(J).3.Repeal of State insurance commissioner as nonvoting member of FSOC(a)In generalSection 111(b)(2) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(2)) is amended by striking subparagraph (C) and redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.(b)Conforming amendmentSection 111(c)(1) of such Act (12 U.S.C. 5321(c)(1)) is amended by striking by subparagraphs (C), (D), and (E) and inserting subparagraphs (C) and (D).4.Temporary service; transitionNotwithstanding the amendments made by this Act, during the period beginning on the date of the enactment of this Act and ending on the date on which the State insurance commissioner is appointed and confirmed pursuant to section 111(b)(1) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(1)), as amended by section 2, section 111(b)(2)(C) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(2)(C)) shall continue to apply.5.Technical and clarifying amendmentsThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended—(1)in section 102(a), by adding at the end the following new paragraph:(8)CouncilThe term Council means the Financial Stability Oversight Council established in section 111.;(2)in section 112(a)(2)(D), by striking to monitor and inserting monitor;(3)in section 154(c)(1)—(A)by striking Center.— and all that follows through The Research and inserting the following: Center.—The Research; and(B)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively; and(4)in section 155(a)(2), by striking the comma after subsection (c).